Exhibit 10.2

 

Commercial

Sub-Lease Agreement

 

This Commercial Sub-Lease Agreement is made as of this 1st day of October, 2014
(“effective date”) by and between Royal Bakery Holdings, Inc. (the “Sub-Tenant”)
and Majestic Production of Peninsular LLC (the “Tenant). Tenant has previously
entered into a lease agreement with Robert Kent, (the “Landlord”) dated on March
2012 (the “Prime Lease”). The Sub-Tenant desires to reduce the leased space that
Sub-Tenant has been sub-leased at the Unit 405A and will be moved to the space
at Unit 407A. Both parties agree as follows:

 

The Premises:

The sub-leased space is approximately 500 square feet which is the space at the
Unit 407A Old County Road, Belmont, CA 94002.

 

RENT:

$500 per month. Rent will be due on the 5th business day of each month.

 

UTILITY:

The rent will be included utility charges, water, garbage, gas, Management Fee
and Common Area Maintenance Fee.

 

TERM:

Effective Date: October 1st 2014.

It is a month to month lease.

 

Signed and Agreed by:

  

Tenant:

Majestic Production of Peninsular LLC

 

  George Ma   Managing Partner of Majestic Production of Peninsular LLC  

 

 

Sub-Tenant:   Royal Bakery Holdings, Inc.         Nikki Ma, Secretary  

 

